Name: 90/146/EEC: Council Decision of 5 March 1990 amending Decision 86/283/EEC on the association of the overseas countries and territories (OCT) with the European Economic Community
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  executive power and public service
 Date Published: 1990-03-30

 Avis juridique important|31990D014690/146/EEC: Council Decision of 5 March 1990 amending Decision 86/283/EEC on the association of the overseas countries and territories (OCT) with the European Economic Community Official Journal L 084 , 30/03/1990 P. 0108 - 0108COUNCIL DECISION of 5 March 1990 amending Decision 86/283/EEC on the association of the overseas countries and territories (OCT) with the European Economic Community (90/146/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 136 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas it is necessary to maintain in force the provisions applicable by virtue of Council Decision 86/283/EEC of 30 June 1986 on the association of the overseas countries and territories with the European Economic Community (3), as last amended by Regulation (EEC) No 4041/89 (4), for such time as is needed to propose and adopt a new Decision on association; Whereas the trade arrangements applicable to the ACP States should also be applied to the OCT as soon as these transitional measures come into force, without prejudice to any provisions of the new Decision on association, HAS DECIDED AS FOLLOWS: Article 1 Article 183 of Decision 86/283/EEC is replaced by the following: 'Article 183 This Decision, including the Annexes hereto, shall remain applicable until the entry into force of new provisions applying the principles set out in Articles 131 to 135 of the EEC Treaty, or until 28 February 1991, whichever is the earlier, without prejudice to more favourable provisions that may be adopted by the Community concerning imports of products originating in the OCT.' Article 2 By way of derogation from Article 77 of Decision 86/283/EEC, the concept of originating products and the methods of administrative cooperation relating thereto shall, in the case of the OCT, be those, mutatis mutandis, laid down for the ACP States in Annex II to Decision No 2/90 of the ACP-EEC Council of Ministers of 27 February 1990 on the transitional measures to be applied from 1 March 1990 (5). Article 3 This Decision shall be published in the Official Journal of the European Communities. It shall apply with effect from 1 March 1990. Done at Brussels, 5 March 1990. For the Council The President G. COLLINS (1) OJ No C 44, 24. 2. 1990, p. 14. (2) OJ No C 68, 19. 3. 1990. (3) OJ No L 175, 1. 7. 1986, p. 1. (4) OJ No L 387, 30. 12. 1989, p. 65.(5) See page 2 of this Official Journal.